Case: 13-30241       Document: 00512339336          Page: 1     Date Filed: 08/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                           August 13, 2013

                                   Summary Calendar                         Lyle W. Cayce
                                     No. 13-30241                                Clerk



EDDIE CULBERT

                                                   Plaintiff-Appellant
v.

CLECO CORPORATION

                                                   Defendant-Appellee




              Appeal from the United States District Court for the
                  Western District of Louisiana (Shreveport)
                           USDC No. 5:11-cv-01698


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Eddie Culbert, a former employee of Defendant-
Appellee Cleco Corporation (“Cleco”), appeals the summary judgment dismissal
of his claims of race discrimination and retaliation under Title VII of the Civil
Rights Act of 1964, Section 1981 of the United States Code, the Louisiana
Employment Discrimination Law, and the Louisiana Commission on Human


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
    Case: 13-30241        Document: 00512339336        Page: 2     Date Filed: 08/13/2013



                                      No. 13-30241

Rights. In previously granting a prior Motion for Summary Judgment filed by
Cleco, the district court dismissed Culbert’s Title VII claims, state law claims,
and ADEA claims, leaving now only the district court’s February 18, 2013
judgment that dismissed with prejudice Culbert’s § 1981 claims grounded in
failure to promote, pay discrimination, racial discrimination, retaliation,
hostile work environment, and constructive discharge.1
      We have reviewed the respective positions of the parties on appeal as set
forth in their briefs and the record on appeal, including the district court’s
lengthy and comprehensive Memorandum Ruling on which its grant of Cleco’s
second Motion for Summary Judgment is based. Disagreeing with Culbert’s
contentions that the district court erred in granting Cleco’s second Motion for
Summary Judgment and that the conflicting evidence raises genuine issues of
material fact, we conclude in our de novo review that the district court’s grant
of Cleco’s second Motion for Summary Judgment was not reversible error.
Accordingly, the aforesaid Judgment of February 18, 2013 dismissing all
remaining claims of Culbert against Cleco is
AFFIRMED.




      1
          Neither Culbert nor Cleco has requested oral argument on appeal.

                                             2